 

Exhibit 10.7

 

THIS INSTRUMENT PREPARED BY,
RECORDED AND RETURN TO:

(Print Name of Attorney)

 

Erin O’Neil Ashby, Esquire

Troutman Sanders LLP

P.O. Box 1122

Richmond, VA 23218

 

 

 

 

 

 

 

 

 

(Reserved)

 

This Instrument evidences (A) the modification of a Multifamily Mortgage,
Assignment of Rents and Security Agreement recorded among the Public Records of
Orange County, Florida (the “Public Records”) in Official Records Book 10098, at
Page 4833, as amended by that certain First Amendment to Multifamily Mortgage,
Assignment of Rents and Security Agreement, dated as of October 12, 2010,
recorded in the Public Records in Official Records Book 10120, at Page 3259 (the
“Original Mortgage”), in the original principal amount of $20,400,000.00 with a
current outstanding principal balance of $19,554,546.60, as previously assigned
to the within named mortgagee and assumed herein by the within named mortgagor,
and (B) the $5,444,453.40 increase in the principal amount of the obligation to
$24,999,000.00. Documentary stamp taxes in the amount of $71,400.00 and
non-recurring intangibles taxes in the amount of $40,800.00 were paid on the
Original Mortgage. Documentary stamp taxes in the amount of $87,496.50 are due
on the recordation hereof. Additional non-recurring intangibles taxes in the
amount of $10,888.91 are due on the recordation hereof. Florida Statutes, §§
201.09(1), 199.145(4)(b).

 

AMENDED AND RESTATED

MULTIFAMILY MORTGAGE,

ASSIGNMENT OF RENTS

AND SECURITY AGREEMENT

 

FLORIDA

 

(Revised 3-1-2014)

 

 

 

 

Freddie Mac Loan No. 708556663

Century Palms at World Gateway

 

AMENDED AND RESTATED

MULTIFAMILY MORTGAGE,

ASSIGNMENT OF RENTS

AND SECURITY AGREEMENT

 

FLORIDA

 

(Revised 3-1-2014)

 

THIS AMENDED AND RESTATED MULTIFAMILY MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY
AGREEMENT (“Instrument”) is dated as of the 20th day of August, 2015, between BR
CARROLL WORLD GATEWAY, LLC, a limited liability company organized and existing
under the laws of Delaware, whose address is c/o Carroll Organization, LLC, 3340
Peachtree Road, Suite 1620, Atlanta, Georgia 30326, as mortgagor (“Borrower”),
and JONES LANG LASALLE OPERATIONS, L.L.C., a limited liability company organized
and existing under the laws of Illinois, whose address is 3344 Peachtree Road
NE, Suite 1100, Atlanta, Georgia 30326, as mortgagee (“Lender”).

 

RECITALS

 

A.Lender is the holder of a Multifamily Note-CME, Multistate - Fixed Rate, dated
as of August 31, 2010, in the original principal amount of $20,400,000.00
(“Original Note”) made by Centennial World Gateway, LLC, a Delaware limited
liability company (“Original Borrower”) and payable to the order of Primary
Capital Advisors LC, a Georgia limited liability company (the “Original Payee”).

 

B.The Original Note is secured by a Multifamily Mortgage, Assignment of Rents
and Security Agreement, dated as of August 31, 2010, from Original Borrower to
the Original Payee, recorded among the Public Records of Orange County, Florida
(the “Public Records”) in Official Records Book 10098, at Page 4833, as amended
by that certain First Amendment to Multifamily Mortgage, Assignment of Rents and
Security Agreement, dated as of October 12, 2010, recorded in the Public Records
in Official Records Book 10120, at Page 3259 (“Original Mortgage”) on certain
improved real property located in Orange County, Florida.

 

C.The Original Note was sold and assigned (i) by the Original Payee to the
Federal Home Loan Mortgage Corporation (“Freddie Mac”), (ii) by Freddie Mac to
U.S. Bank National Association, a national banking association, as trustee for
the registered holders of Deutsche Mortgage & Asset Receiving Corporation,
Multifamily Mortgage Pass-Through Certificates, Series 2011-K11 (the “Trustee”)
and (iii) by the Trustee to Lender.

 

D.The Original Mortgage was assigned (i) by the Original Payee to Freddie Mac
pursuant to an Assignment of Security Instrument dated August 31, 2010, and
recorded in the Public Records in Official Records Book 10098, at Page 4917,
(ii) by Freddie Mac to the Trustee by Assignment recorded in the Public Records
in Official Records Book 10195, at Page 727, and (iii) by the Trustee to Lender
pursuant to an Assignment of Mortgage, dated as of the date hereof and recorded
or intended to be recorded among the Public Records of Orange County, Florida,
prior hereto.

 

Florida
Amended and Restated Multifamily Mortgage, Assignment
of Rents and Security AgreementPage 1

 

 

E.By its execution and delivery of this Instrument, Borrower assumes and
ratifies all of the obligations and agreements of Original Borrower under the
Original Note and the Original Mortgage.  By its execution and delivery of this
Instrument, Lender accepts such assumption by Borrower and hereby
unconditionally and irrevocably, fully and completely releases and discharges
Original Borrower, and each guarantor of the Original Note and the Original
Mortgage, from all further liability or obligations under or with respect to the
Original Note and Original Mortgage, with such release being for the benefit of
and enforceable by the Original Borrower and each such guarantor.

 

F.The Original Note is being consolidated, amended and restated in its entirety
pursuant to a certain Amended and Restated Multifamily Note dated the same date
as this Instrument from Borrower, as maker, to the order of Lender, as payee, to
reflect among other things, a change in the interest rate and terms of payment
and an increase in the unpaid principal amount to $24,999,000.00 to evidence an
additional advance in the amount of $5,444,453.40 made by Lender to Borrower on
the date hereof.

 

G.Borrower and Lender now desire to amend and modify the terms of the Original
Mortgage and have agreed, for purposes of convenience, to consolidate, amend and
restate the Original Mortgage in its entirety as follows:

 

Florida
Amended and Restated Multifamily Mortgage, Assignment
of Rents and Security AgreementPage 2

 

 

MULTIFAMILY MORTGAGE,

ASSIGNMENT OF RENTS

AND SECURITY AGREEMENT

 

FLORIDA

 

(Revised 3-1-2014)

 

THIS MULTIFAMILY MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT
(“Instrument”) is made to be effective this 20th day of August, 2015, between BR
CARROLL WORLD GATEWAY, LLC, a limited liability company organized and existing
under the laws of Delaware, whose address is c/o Carroll Organization, LLC, 3340
Peachtree Road, Suite 1620, Atlanta, Georgia 30326, as mortgagor (“Borrower”),
and JONES LANG LASALLE OPERATIONS, L.L.C., a limited liability company organized
and existing under the laws of Illinois, whose address is 3344 Peachtree Road
NE, Suite 1100, Atlanta, Georgia 30326, as mortgagee (“Lender”). Borrower’s
organizational identification number, if applicable, is 5780611.

 

RECITAL

 

Borrower is indebted to Lender in the principal amount of $24,999,000.00, as
evidenced by Borrower’s Multifamily Note payable to Lender dated as of the date
of this Instrument, and maturing on September 1, 2022 (“Maturity Date”).

 

AGREEMENT

 

TO SECURE TO LENDER the repayment of the Indebtedness, and all renewals,
extensions and modifications of the Indebtedness, and the performance of the
covenants and agreements of Borrower contained in the Loan Agreement or any
other Loan Document, Borrower mortgages, warrants, grants, conveys and assigns
to Lender the Mortgaged Property, including the Land located in Orange County,
State of Florida and described in Exhibit A attached to this Instrument.

 

Borrower represents and warrants that Borrower is lawfully seized of the
Mortgaged Property, has the right, power and authority to grant, convey and
assign the Mortgaged Property, and that the Mortgaged Property is unencumbered,
except as shown on the schedule of exceptions to coverage in the title policy
issued to and accepted by Lender contemporaneously with the execution and
recordation of this Instrument and insuring Lender’s interest in the Mortgaged
Property (“Schedule of Title Exceptions”). Borrower covenants that Borrower will
warrant and defend generally the title to the Mortgaged Property against all
claims and demands, subject to any easements and restrictions listed in the
Schedule of Title Exceptions.

 

UNIFORM COVENANTS

 

(Revised 7-17-2014)

 

Covenants. In consideration of the mutual promises set forth in this Instrument,
Borrower and Lender covenant and agree as follows:

 

1.Definitions. The following terms, when used in this Instrument (including when
used in the above recitals), will have the following meanings and any
capitalized term not specifically defined in this Instrument will have the
meaning ascribed to that term in the Loan Agreement:

 

Florida
Amended and Restated Multifamily Mortgage, Assignment
of Rents and Security AgreementPage 3

 

 

“Attorneys’ Fees and Costs” means (a) fees and out-of-pocket costs of Lender’s
and Loan Servicer’s attorneys, as applicable, including costs of Lender’s and
Loan Servicer’s in-house counsel, support staff costs, costs of preparing for
litigation, computerized research, telephone and facsimile transmission
expenses, mileage, deposition costs, postage, duplicating, process service,
videotaping and similar costs and expenses; (b) costs and fees of expert
witnesses, including appraisers; (c) investigatory fees; and (d) the costs for
any opinion required by Lender pursuant to the terms of the Loan Documents.

 

“Borrower” means all Persons identified as “Borrower” in the first paragraph of
this Instrument, together with their successors and assigns.

 

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which Lender or the national banking associations are not open for business.

 

“Event of Default” means the occurrence of any event described in Section 8.

 

“Fixtures” means all property owned by Borrower which is attached to the Land or
the Improvements so as to constitute a fixture under applicable law, including:
machinery, equipment, engines, boilers, incinerators and installed building
materials; systems and equipment for the purpose of supplying or distributing
heating, cooling, electricity, gas, water, air or light; antennas, cable, wiring
and conduits used in connection with radio, television, security, fire
prevention or fire detection or otherwise used to carry electronic signals;
telephone systems and equipment; elevators and related machinery and equipment;
fire detection, prevention and extinguishing systems and apparatus; security and
access control systems and apparatus; plumbing systems; water heaters, ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances; light fixtures, awnings, storm windows and storm
doors; pictures, screens, blinds, shades, curtains and curtain rods; mirrors;
cabinets, paneling, rugs and floor and wall coverings; fences, trees and plants;
swimming pools; and exercise equipment.

 

“Governmental Authority” means any board, commission, department, agency or body
of any municipal, county, state or federal governmental unit, or any subdivision
of any of them, that has or acquires jurisdiction over the Mortgaged Property,
or the use, operation or improvement of the Mortgaged Property, or over
Borrower.

 

“Ground Lease” means the lease described in the Loan Agreement pursuant to which
Borrower leases the Land, as such lease may from time to time be amended,
modified, supplemented, renewed and extended.

 

“Improvements” means the buildings, structures, improvements now constructed or
at any time in the future constructed or placed upon the Land, including any
future alterations, replacements and additions.

 

“Indebtedness” means the principal of, interest at the fixed or variable rate
set forth in the Note on, and all other amounts due at any time under, the Note,
this Instrument or any other Loan Document, including prepayment premiums, late
charges, default interest, and advances as provided in Section 7 to protect the
security of this Instrument.

 

Florida
Amended and Restated Multifamily Mortgage, Assignment
of Rents and Security AgreementPage 4

 

 

“Land” means the land described in Exhibit A.

 

“Leasehold Estate” means Borrower’s interest in the Land and any other real
property leased by Borrower pursuant to the Ground Lease, if applicable,
including all of the following:

 

(a)All rights of Borrower to renew or extend the term of the Ground Lease.

 

(b)All amounts deposited by Borrower with Ground Lessor under the Ground Lease.

 

(c)Borrower’s right or privilege to terminate, cancel, surrender, modify or
amend the Ground Lease.

 

(d)All other options, privileges and rights granted and demised to Borrower
under the Ground Lease and all appurtenances with respect to the Ground Lease.

 

“Leases” means all present and future leases, subleases, licenses, concessions
or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals.

 

“Lender” means the entity identified as “Lender” in the first paragraph of this
Instrument, or any subsequent holder of the Note.

 

“Loan Agreement” means the Multifamily Loan and Security Agreement executed by
Borrower in favor of Lender and dated as of the date of this Instrument, as such
agreement may be amended from time to time.

 

“Loan Documents” means the Note, this Instrument, the Loan Agreement, all
guaranties, all indemnity agreements, all collateral agreements, UCC filings,
O&M Programs, the MMP and any other documents now or in the future executed by
Borrower, any guarantor or any other Person in connection with the loan
evidenced by the Note, as such documents may be amended from time to time.

 

“Loan Servicer” means the entity that from time to time is designated by Lender
or its designee to collect payments and deposits and receive Notices under the
Note, this Instrument and any other Loan Document, and otherwise to service the
loan evidenced by the Note for the benefit of Lender. Unless Borrower receives
Notice to the contrary, the Loan Servicer is the entity identified as “Lender”
in the first paragraph of this Instrument.

 

“Mortgaged Property” means all of Borrower’s present and future right, title and
interest in and to all of the following:

 

(a)The Land, or, if Borrower’s interest in the Land is pursuant to a Ground
Lease, the Ground Lease and the Leasehold Estate.

 

(b)The Improvements.

 

(c)The Fixtures.

 



Florida
Amended and Restated Multifamily Mortgage, Assignment
of Rents and Security AgreementPage 5

 

 

(d)The Personalty.

 

(e)All current and future rights, including air rights, development rights,
zoning rights and other similar rights or interests, easements, tenements,
rights of way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses and appurtenances related to or benefiting the Land or the
Improvements, or both, and all rights-of-way, streets, alleys and roads which
may have been or may in the future be vacated.

 

(f)All proceeds paid or to be paid by any insurer of the Land, the Improvements,
the Fixtures, the Personalty or any other part of the Mortgaged Property,
whether or not Borrower obtained the insurance pursuant to Lender’s requirement.

 

(g)All awards, payments and other compensation made or to be made by any
municipal, state or federal authority with respect to the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property, including any awards or settlements resulting from condemnation
proceedings or the total or partial taking of the Land, the Improvements, the
Fixtures, the Personalty or any other part of the Mortgaged Property under the
power of eminent domain or otherwise and including any conveyance in lieu
thereof.

 

(h)All contracts, options and other agreements for the sale of the Land, or the
Leasehold Estate, as applicable, the Improvements, the Fixtures, the Personalty
or any other part of the Mortgaged Property entered into by Borrower now or in
the future, including cash or securities deposited to secure performance by
parties of their obligations.

 

(i)All proceeds from the conversion, voluntary or involuntary, of any of the
items described in subsections (a) through (h) inclusive into cash or liquidated
claims, and the right to collect such proceeds.

 

(j)All Rents and Leases.

 

(k)All earnings, royalties, accounts receivable, issues and profits from the
Land, the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the loan secured by this Instrument.

 

(l)All Imposition Reserve Deposits.

 

(m)All refunds or rebates of Impositions by Governmental Authority or insurance
company (other than refunds applicable to periods before the real property tax
year in which this Instrument is dated).

 

(n)All tenant security deposits which have not been forfeited by any tenant
under any Lease and any bond or other security in lieu of such deposits.

 

(o)All names under or by which any of the above Mortgaged Property may be
operated or known, and all trademarks, trade names, and goodwill relating to any
of the Mortgaged Property.

 

Florida
Amended and Restated Multifamily Mortgage, Assignment
of Rents and Security AgreementPage 6

 

 

(p)If required by the terms of Section 4.05 of the Loan Agreement, all rights
under the Letter of Credit and the Proceeds, as such Proceeds may increase or
decrease from time to time.

 

(q)If the Note provides for interest to accrue at a floating or variable rate
and there is a Cap Agreement, the Cap Collateral.

 

“Note” means the Multifamily Note (including any Amended and Restated Note,
Consolidated, Amended and Restated Note, or Extended and Restated Note) executed
by Borrower in favor of Lender and dated as of the date of this Instrument,
including all schedules, riders, allonges and addenda, as such Multifamily Note
may be amended, modified and/or restated from time to time.

 

“Notice” or “Notices” means all notices, demands and other communication
required under the Loan Documents, provided in accordance with the requirements
of Section 11.03 of the Loan Agreement.

 

“Person” means any natural person, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company, limited liability
partnership, limited liability limited partnership, joint venture, association,
joint stock company, bank, trust, estate, unincorporated organization, any
federal, state, county or municipal government (or any agency or political
subdivision thereof), endowment fund or any other form of entity.

 

“Personalty” means all of the following:

 

(a)Accounts (including deposit accounts) of Borrower related to the Mortgaged
Property.

 

(b)Equipment and inventory owned by Borrower, which are used now or in the
future in connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
furnishings, machinery, building materials, goods, supplies, tools, books,
records (whether in written or electronic form) and computer equipment (hardware
and software).

 

(c)Other tangible personal property owned by Borrower which is used now or in
the future in connection with the ownership, management or operation of the Land
or Improvements or is located on the Land or in the Improvements, including
ranges, stoves, microwave ovens, refrigerators, dishwashers, garbage disposers,
washers, dryers and other appliances (other than Fixtures).

 

(d)Any operating agreements relating to the Land or the Improvements.

 

(e)Any surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements.

 

(f)All other intangible property, general intangibles and rights relating to the
operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land and
including subsidy or similar payments received from any sources, including a
Governmental Authority.

 

Florida
Amended and Restated Multifamily Mortgage, Assignment
of Rents and Security AgreementPage 7

 

 

(g)Any rights of Borrower in or under letters of credit.

 

“Property Jurisdiction” means the jurisdiction in which the Land is located.

 

“Rents” means all rents (whether from residential or non-residential space),
revenues and other income of the Land or the Improvements, parking fees, laundry
and vending machine income and fees and charges for food, health care and other
services provided at the Mortgaged Property, whether now due, past due or to
become due, and deposits forfeited by tenants, and, if Borrower is a cooperative
housing corporation or association, maintenance fees, charges or assessments
payable by shareholders or residents under proprietary leases or occupancy
agreements, whether now due, past due, or to become due.

 

“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
whether general, special or otherwise, including all assessments for schools,
public betterments and general or local improvements, which are levied, assessed
or imposed by any public authority or quasi-public authority, and which, if not
paid, will become a Lien on the Land or the Improvements.

 

2.Uniform Commercial Code Security Agreement.

 

(a)This Instrument is also a security agreement under the Uniform Commercial
Code for any of the Mortgaged Property which, under applicable law, may be
subjected to a security interest under the Uniform Commercial Code, for the
purpose of securing Borrower’s obligations under this Instrument and to further
secure Borrower’s obligations under the Note, this Instrument and other Loan
Documents, whether such Mortgaged Property is owned now or acquired in the
future, and all products and cash and non-cash proceeds thereof (collectively,
“UCC Collateral”), and by this Instrument, Borrower grants to Lender a security
interest in the UCC Collateral. To the extent necessary under applicable law,
Borrower hereby authorizes Lender to prepare and file financing statements,
continuation statements and financing statement amendments in such form as
Lender may require to perfect or continue the perfection of this security
interest.

 

(b)Unless Borrower gives Notice to Lender within 30 days after the occurrence of
any of the following, and executes and delivers to Lender modifications or
supplements of this Instrument (and any financing statement which may be filed
in connection with this Instrument) as Lender may require, Borrower will not
(i) change its name, identity, structure or jurisdiction of organization;
(ii) change the location of its place of business (or chief executive office if
more than one place of business); or (iii) add to or change any location at
which any of the Mortgaged Property is stored, held or located.

 

(c)If an Event of Default has occurred and is continuing, Lender will have the
remedies of a secured party under the Uniform Commercial Code, in addition to
all remedies provided by this Instrument or existing under applicable law. In
exercising any remedies, Lender may exercise its remedies against the UCC
Collateral separately or together, and in any order, without in any way
affecting the availability of Lender’s other remedies.

 

(d)This Instrument also constitutes a financing statement with respect to any
part of the Mortgaged Property that is or may become a Fixture, if permitted by
applicable law.

 

Florida
Amended and Restated Multifamily Mortgage, Assignment
of Rents and Security AgreementPage 8

 

 

3.Assignment of Rents; Appointment of Receiver; Lender in Possession.

 

(a)As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all Rents.

 

(i)It is the intention of Borrower to establish a present, absolute and
irrevocable transfer and assignment to Lender of all Rents and to authorize and
empower Lender to collect and receive all Rents without the necessity of further
action on the part of Borrower.

 

(ii)Promptly upon request by Lender, Borrower agrees to execute and deliver such
further assignments as Lender may from time to time require. Borrower and Lender
intend this assignment of Rents to be immediately effective and to constitute an
absolute present assignment and not an assignment for additional security only.

 

(iii)For purposes of giving effect to this absolute assignment of Rents, and for
no other purpose, Rents will not be deemed to be a part of the Mortgaged
Property. However, if this present, absolute and unconditional assignment of
Rents is not enforceable by its terms under the laws of the Property
Jurisdiction, then the Rents will be included as a part of the Mortgaged
Property and it is the intention of Borrower that in this circumstance this
Instrument create and perfect a Lien on Rents in favor of Lender, which Lien
will be effective as of the date of this Instrument.

 

(b)(i)Until the occurrence of an Event of Default, Lender hereby grants to
Borrower a revocable license to collect and receive all Rents, to hold all Rents
in trust for the benefit of Lender and to apply all Rents to pay the
installments of interest and principal then due and payable under the Note and
the other amounts then due and payable under the other Loan Documents, including
Imposition Reserve Deposits, and to pay the current costs and expenses of
managing, operating and maintaining the Mortgaged Property, including utilities,
Taxes and insurance premiums (to the extent not included in Imposition Reserve
Deposits), tenant improvements and other capital expenditures.

 

(ii)So long as no Event of Default has occurred and is continuing, the Rents
remaining after application pursuant to the preceding sentence may be retained
by Borrower free and clear of, and released from, Lender’s rights with respect
to Rents under this Instrument.

 

(iii)After the occurrence of an Event of Default, and during the continuance of
such Event of Default, Borrower authorizes Lender to collect, sue for and
compromise Rents and directs each tenant of the Mortgaged Property to pay all
Rents to, or as directed by, Lender. From and after the occurrence of an Event
of Default, and during the continuance of such Event of Default, and without the
necessity of Lender entering upon and taking and maintaining control of the
Mortgaged Property directly, or by a receiver, Borrower’s license to collect
Rents will automatically terminate and Lender will without Notice be entitled to
all Rents as they become due and payable, including Rents then due and unpaid.
Borrower will pay to Lender upon demand all Rents to which Lender is entitled.

 

Florida
Amended and Restated Multifamily Mortgage, Assignment
of Rents and Security AgreementPage 9

 

 

(iv)At any time on or after the date of Lender’s demand for Rents, Lender may
give, and Borrower hereby irrevocably authorizes Lender to give, notice to all
tenants of the Mortgaged Property instructing them to pay all Rents to Lender.
No tenant will be obligated to inquire further as to the occurrence or
continuance of an Event of Default. No tenant will be obligated to pay to
Borrower any amounts which are actually paid to Lender in response to such a
notice. Any such notice by Lender will be delivered to each tenant personally,
by mail or by delivering such demand to each rental unit. Borrower will not
interfere with and will cooperate with Lender’s collection of such Rents.

 

(c)If an Event of Default has occurred and is continuing, then Lender will have
each of the following rights and may take any of the following actions:

 

(i)Lender may, regardless of the adequacy of Lender’s security or the solvency
of Borrower and even in the absence of waste, enter upon and take and maintain
full control of the Mortgaged Property in order to perform all acts that Lender
in its discretion determines to be necessary or desirable for the operation and
maintenance of the Mortgaged Property, including the execution, cancellation or
modification of Leases, the collection of all Rents, the making of Repairs to
the Mortgaged Property and the execution or termination of contracts providing
for the management, operation or maintenance of the Mortgaged Property, for the
purposes of enforcing the assignment of Rents pursuant to Section 3(a),
protecting the Mortgaged Property or the security of this Instrument, or for
such other purposes as Lender in its discretion may deem necessary or desirable.

 

(ii)Alternatively, if an Event of Default has occurred and is continuing,
regardless of the adequacy of Lender’s security, without regard to Borrower’s
solvency and without the necessity of giving prior notice (oral or written) to
Borrower, Lender may apply to any court having jurisdiction for the appointment
of a receiver for the Mortgaged Property to take any or all of the actions set
forth in the preceding sentence. If Lender elects to seek the appointment of a
receiver for the Mortgaged Property at any time after an Event of Default has
occurred and is continuing, Borrower, by its execution of this Instrument,
expressly consents to the appointment of such receiver, including the
appointment of a receiver ex parte if permitted by applicable law.

 

(iii)If Borrower is a housing cooperative corporation or association, Borrower
hereby agrees that if a receiver is appointed, the order appointing the receiver
may contain a provision requiring the receiver to pay the installments of
interest and principal then due and payable under the Note and the other amounts
then due and payable under the other Loan Documents, including Imposition
Reserve Deposits, it being acknowledged and agreed that the Indebtedness is an
obligation of Borrower and must be paid out of maintenance charges payable by
Borrower’s tenant shareholders under their proprietary leases or occupancy
agreements.

 

Florida
Amended and Restated Multifamily Mortgage, Assignment
of Rents and Security AgreementPage 10

 

 

 

(iv)Lender or the receiver, as the case may be, will be entitled to receive a
reasonable fee for managing the Mortgaged Property.

 

(v)Immediately upon appointment of a receiver or immediately upon Lender’s
entering upon and taking possession and control of the Mortgaged Property,
Borrower will surrender possession of the Mortgaged Property to Lender or the
receiver, as the case may be, and will deliver to Lender or the receiver, as the
case may be, all documents, records (including records on electronic or magnetic
media), accounts, surveys, plans, and specifications relating to the Mortgaged
Property and all security deposits and prepaid Rents.

 

(vi)If Lender takes possession and control of the Mortgaged Property, then
Lender may exclude Borrower and its representatives from the Mortgaged Property.

 

Borrower acknowledges and agrees that the exercise by Lender of any of the
rights conferred under this Section 3 will not be construed to make Lender a
mortgagee-in-possession of the Mortgaged Property so long as Lender has not
itself entered into actual possession of the Land and Improvements.

 

(d)If Lender enters the Mortgaged Property, Lender will be liable to account
only to Borrower and only for those Rents actually received. Except to the
extent of Lender’s gross negligence or willful misconduct, Lender will not be
liable to Borrower, anyone claiming under or through Borrower or anyone having
an interest in the Mortgaged Property, by reason of any act or omission of
Lender under Section 3(c), and Borrower hereby releases and discharges Lender
from any such liability to the fullest extent permitted by law.

 

(e)If the Rents are not sufficient to meet the costs of taking control of and
managing the Mortgaged Property and collecting the Rents, any funds expended by
Lender for such purposes will become an additional part of the Indebtedness as
provided in Section 7.

 

(f)Any entering upon and taking of control of the Mortgaged Property by Lender
or the receiver, as the case may be, and any application of Rents as provided in
this Instrument will not cure or waive any Event of Default or invalidate any
other right or remedy of Lender under applicable law or provided for in this
Instrument.

 

4.Assignment of Leases; Leases Affecting the Mortgaged Property.

 

(a)As part of the consideration for the Indebtedness, Borrower absolutely and
unconditionally assigns and transfers to Lender all of Borrower’s right, title
and interest in, to and under the Leases, including Borrower’s right, power and
authority to modify the terms of any such Lease, or extend or terminate any such
Lease.

 

(i)It is the intention of Borrower to establish a present, absolute and
irrevocable transfer and assignment to Lender of all of Borrower’s right, title
and interest in, to and under the Leases. Borrower and Lender intend this
assignment of the Leases to be immediately effective and to constitute an
absolute present assignment and not an assignment for additional security only.

 

Florida
Amended and Restated Multifamily Mortgage, Assignment
of Rents and Security AgreementPage 11

 

 

(ii)For purposes of giving effect to this absolute assignment of the Leases, and
for no other purpose, the Leases will not be deemed to be a part of the
Mortgaged Property.

 

(iii)However, if this present, absolute and unconditional assignment of the
Leases is not enforceable by its terms under the laws of the Property
Jurisdiction, then the Leases will be included as a part of the Mortgaged
Property and it is the intention of Borrower that in this circumstance this
Instrument create and perfect a Lien on the Leases in favor of Lender, which
Lien will be effective as of the date of this Instrument.

 

(b)Until Lender gives Notice to Borrower of Lender’s exercise of its rights
under this Section 4, Borrower will have all rights, power and authority granted
to Borrower under any Lease (except as otherwise limited by this Section or any
other provision of this Instrument), including the right, power and authority to
modify the terms of any Lease or extend or terminate any Lease. Upon the
occurrence of an Event of Default, and during the continuance of such Event of
Default, the permission given to Borrower pursuant to the preceding sentence to
exercise all rights, power and authority under Leases will automatically
terminate. Borrower will comply with and observe Borrower’s obligations under
all Leases, including Borrower’s obligations pertaining to the maintenance and
disposition of tenant security deposits.

 

  (c)(i)Borrower acknowledges and agrees that the exercise by Lender, either
directly or by a receiver, of any of the rights conferred under this Section 4
will not be construed to make Lender a mortgagee-in-possession of the Mortgaged
Property so long as Lender has not itself entered into actual possession of the
Land and the Improvements.

 

(ii)The acceptance by Lender of the assignment of the Leases pursuant to
Section 4(a) will not at any time or in any event obligate Lender to take any
action under this Instrument or to expend any money or to incur any expenses.

 

(iii)Except to the extent of Lender’s gross negligence or willful misconduct,
Lender will not be liable in any way for any injury or damage to person or
property sustained by any Person or Persons in or about the Mortgaged Property.

 

(iv)Prior to Lender’s actual entry into and taking possession of the Mortgaged
Property, Lender will not be obligated for any of the following:

 

(A)Lender will not be obligated to perform any of the terms, covenants and
conditions contained in any Lease (or otherwise have any obligation with respect
to any Lease).

 

(B)Lender will not be obligated to appear in or defend any action or proceeding
relating to the Lease or the Mortgaged Property.

 

(C)Lender will not be responsible for the operation, control, care, management
or repair of the Mortgaged Property or any portion of the Mortgaged Property.
The execution of this Instrument by Borrower will constitute conclusive evidence
that all responsibility for the operation, control, care, management and repair
of the Mortgaged Property is and will be that of Borrower, prior to such actual
entry and taking of possession.

 

Florida
Amended and Restated Multifamily Mortgage, Assignment
of Rents and Security AgreementPage 12

 

 

(d)Upon delivery of Notice by Lender to Borrower of Lender’s exercise of
Lender’s rights under this Section 4 at any time after the occurrence of an
Event of Default, and during the continuance of such Event of Default, and
without the necessity of Lender entering upon and taking and maintaining control
of the Mortgaged Property directly, by a receiver, or by any other manner or
proceeding permitted by the laws of the Property Jurisdiction, Lender
immediately will have all rights, powers and authority granted to Borrower under
any Lease, including the right, power and authority to modify the terms of any
such Lease, or extend or terminate any such Lease.

 

(e)Borrower will, promptly upon Lender’s request, deliver to Lender an executed
copy of each residential Lease then in effect.

 

(f)If Borrower is a cooperative housing corporation or association,
notwithstanding anything to the contrary contained in this Instrument, so long
as Borrower remains a cooperative housing corporation or association and is not
in breach of any covenant of this Instrument, Lender consents to the following:

 

(i)Borrower may execute leases of apartments for a term in excess of 2 years to
a tenant shareholder of Borrower, so long as such leases, including proprietary
leases, are and will remain subordinate to the Lien of this Instrument.

 

(ii)Borrower may surrender or terminate such leases of apartments where the
surrendered or terminated lease is immediately replaced or where Borrower makes
its best efforts to secure such immediate replacement by a newly-executed lease
of the same apartment to a tenant shareholder of Borrower. However, no consent
is given by Lender to any execution, surrender, termination or assignment of a
lease under terms that would waive or reduce the obligation of the resulting
tenant shareholder under such lease to pay cooperative assessments in full when
due or the obligation of the former tenant shareholder to pay any unpaid portion
of such assessments.

 

5.Prepayment Premium. Borrower will be required to pay a prepayment premium in
connection with certain prepayments of the Indebtedness, including a payment
made after Lender’s exercise of any right of acceleration of the Indebtedness,
as provided in the Note.

 

6.Application of Payments. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, then Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender’s discretion. Neither Lender’s acceptance of an amount that is
less than all amounts then due and payable nor Lender’s application of such
payment in the manner authorized will constitute or be deemed to constitute
either a waiver of the unpaid amounts or an accord and satisfaction.
Notwithstanding the application of any such amount to the Indebtedness,
Borrower’s obligations under this Instrument, the Note and all other Loan
Documents will remain unchanged.

 

Florida
Amended and Restated Multifamily Mortgage, Assignment
of Rents and Security AgreementPage 13

 

 

7.Protection of Lender’s Security; Instrument Secures Future Advances.

 

(a)If Borrower fails to perform any of its obligations under this Instrument or
any other Loan Document, or if any action or proceeding is commenced which
purports to affect the Mortgaged Property, Lender’s security or Lender’s rights
under this Instrument, including eminent domain, insolvency, code enforcement,
civil or criminal forfeiture, enforcement of Hazardous Materials Laws,
fraudulent conveyance or reorganizations or proceedings involving a bankrupt or
decedent, then Lender at Lender’s option may make such appearances, file such
documents, disburse such sums and take such actions as Lender reasonably deems
necessary to perform such obligations of Borrower and to protect Lender’s
interest, including all of the following:

 

(i)Lender may pay Attorneys’ Fees and Costs.

 

(ii)Lender may pay fees and out-of-pocket expenses of accountants, inspectors
and consultants.

 

(iii)Lender may enter upon the Mortgaged Property to make Repairs or secure the
Mortgaged Property.

 

(iv)Lender may procure the Insurance required by the Loan Agreement.

 

(v)Lender may pay any amounts which Borrower has failed to pay under the Loan
Agreement.

 

(vi)Lender may perform any of Borrower’s obligations under the Loan Agreement.

 

(vii)Lender may make advances to pay, satisfy or discharge any obligation of
Borrower for the payment of money that is secured by a Prior Lien.

 

(b)Any amounts disbursed by Lender under this Section 7, or under any other
provision of this Instrument that treats such disbursement as being made under
this Section 7, will be secured by this Instrument, will be added to, and become
part of, the principal component of the Indebtedness, will be immediately due
and payable and will bear interest from the date of disbursement until paid at
the Default Rate.

 

(c)Nothing in this Section 7 will require Lender to incur any expense or take
any action.

 

8.Events of Default. An Event of Default under the Loan Agreement will
constitute an Event of Default under this Instrument.

 

9.Remedies Cumulative. Each right and remedy provided in this Instrument is
distinct from all other rights or remedies under this Instrument, the Loan
Agreement or any other Loan Document or afforded by applicable law or equity,
and each will be cumulative and may be exercised concurrently, independently or
successively, in any order. Lender’s exercise of any particular right or remedy
will not in any way prevent Lender from exercising any other right or remedy
available to Lender. Lender may exercise any such remedies from time to time and
as often as Lender chooses.

 

Florida
Amended and Restated Multifamily Mortgage, Assignment
of Rents and Security AgreementPage 14

 

 

10.Waiver of Statute of Limitations, Offsets, and Counterclaims. Borrower waives
the right to assert any statute of limitations as a bar to the enforcement of
the Lien of this Instrument or to any action brought to enforce any Loan
Document. Borrower hereby waives the right to assert a counterclaim, other than
a compulsory counterclaim, in any action or proceeding brought against it by
Lender or otherwise to offset any obligations to make the payments required by
the Loan Documents. No failure by Lender to perform any of its obligations under
this Instrument will be a valid defense to, or result in any offset against, any
payments that Borrower is obligated to make under any of the Loan Documents.

 

11.Waiver of Marshalling.

 

(a)Notwithstanding the existence of any other security interests in the
Mortgaged Property held by Lender or by any other party, Lender will have the
right to determine the order in which any or all of the Mortgaged Property will
be subjected to the remedies provided in this Instrument, the Note, the Loan
Agreement or any other Loan Document or applicable law. Lender will have the
right to determine the order in which any or all portions of the Indebtedness
are satisfied from the proceeds realized upon the exercise of such remedies.

 

(b)Borrower and any party who now or in the future acquires a security interest
in the Mortgaged Property and who has actual or constructive notice of this
Instrument waives any and all right to require the marshalling of assets or to
require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels or as an
entirety in connection with the exercise of any of the remedies permitted by
applicable law or provided in this Instrument.

 

12.Further Assurances; Lender’s Expenses.

 

(a)Borrower will deliver, at its sole cost and expense, all further acts, deeds,
conveyances, assignments, estoppel certificates, financing statements or
amendments, transfers and assurances as Lender may require from time to time in
order to better assure, grant and convey to Lender the rights intended to be
granted, now or in the future, to Lender under this Instrument and the Loan
Documents or in connection with Lender’s consent rights under Article VII of the
Loan Agreement.

 

(b)Borrower acknowledges and agrees that, in connection with each request by
Borrower under this Instrument or any Loan Document, Borrower will pay all
reasonable Attorneys’ Fees and Costs and expenses incurred by Lender, including
any fees payable in accordance with any request for further assurances or an
estoppel certificate pursuant to the Loan Agreement, regardless of whether the
matter is approved, denied or withdrawn. Any amounts payable by Borrower under
this Instrument or under any other Loan Document will be deemed a part of the
Indebtedness, will be secured by this Instrument and will bear interest at the
Default Rate if not fully paid within 10 days of written demand for payment.

 

Florida
Amended and Restated Multifamily Mortgage, Assignment
of Rents and Security AgreementPage 15

 

 

13.Governing Law; Consent to Jurisdiction and Venue. This Instrument, and any
Loan Document which does not itself expressly identify the law that is to apply
to it, will be governed by the laws of the Property Jurisdiction. Borrower
agrees that any controversy arising under or in relation to the Note, this
Instrument or any other Loan Document may be litigated in the Property
Jurisdiction. The state and federal courts and authorities with jurisdiction in
the Property Jurisdiction will have jurisdiction over all controversies that may
arise under or in relation to the Note, any security for the Indebtedness or any
other Loan Document. Borrower irrevocably consents to service, jurisdiction and
venue of such courts for any such litigation and waives any other venue to which
it might be entitled by virtue of domicile, habitual residence or otherwise.
However, nothing in this Section 13 is intended to limit Lender’s right to bring
any suit, action or proceeding relating to matters under this Instrument in any
court of any other jurisdiction.

 

14.Notice. All Notices, demands and other communications under or concerning
this Instrument will be governed by the terms set forth in the Loan Agreement.

 

15.Successors and Assigns Bound. This Instrument will bind the respective
successors and assigns of Borrower and Lender, and the rights granted by this
Instrument will inure to Lender’s successors and assigns.

 

16.Joint and Several Liability. If more than one Person signs this Instrument as
Borrower, the obligations of such Persons will be joint and several.

 

17.Relationship of Parties; No Third Party Beneficiary.

 

(a)The relationship between Lender and Borrower will be solely that of creditor
and debtor, respectively, and nothing contained in this Instrument will create
any other relationship between Lender and Borrower. Nothing contained in this
Instrument will constitute Lender as a joint venturer, partner or agent of
Borrower, or render Lender liable for any debts, obligations, acts, omissions,
representations or contracts of Borrower.

 

(b)No creditor of any party to this Instrument and no other Person will be a
third party beneficiary of this Instrument or any other Loan Document. Without
limiting the generality of the preceding sentence, (i) any arrangement
(“Servicing Arrangement”) between Lender and any Loan Servicer for loss sharing
or interim advancement of funds will constitute a contractual obligation of such
Loan Servicer that is independent of the obligation of Borrower for the payment
of the Indebtedness, (ii) Borrower will not be a third party beneficiary of any
Servicing Arrangement, and (iii) no payment by the Loan Servicer under any
Servicing Arrangement will reduce the amount of the Indebtedness.

 

18.Severability; Amendments.

 

(a)The invalidity or unenforceability of any provision of this Instrument will
not affect the validity or enforceability of any other provision, and all other
provisions will remain in full force and effect. This Instrument contains the
entire agreement among the parties as to the rights granted and the obligations
assumed in this Instrument.

 

(b)This Instrument may not be amended or modified except by a writing signed by
the party against whom enforcement is sought; provided, however, that in the
event of a Transfer prohibited by or requiring Lender’s approval under Article
VII of the Loan Agreement, some or all of the modifications to the Loan
Documents (if any) may be modified or rendered void by Lender at Lender’s option
by Notice to Borrower and the transferee(s).

 

Florida
Amended and Restated Multifamily Mortgage, Assignment
of Rents and Security AgreementPage 16

 

 

19.Construction.

 

(a)The captions and headings of the Sections of this Instrument are for
convenience only and will be disregarded in construing this Instrument. Any
reference in this Instrument to a “Section” will, unless otherwise explicitly
provided, be construed as referring to a Section of this Instrument.

 

(b)Any reference in this Instrument to a statute or regulation will be construed
as referring to that statute or regulation as amended from time to time.

 

(c)Use of the singular in this Instrument includes the plural and use of the
plural includes the singular.

 

(d)As used in this Instrument, the term “including” means “including, but not
limited to” and the term “includes” means “includes without limitation.”

 

(e)The use of one gender includes the other gender, as the context may require.

 

(f)Unless the context requires otherwise any definition of or reference to any
agreement, instrument or other document in this Instrument will be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in this Instrument).

 

(g)Any reference in this Instrument to any person will be construed to include
such person’s successors and assigns.

 

20.Subrogation. If, and to the extent that, the proceeds of the loan evidenced
by the Note, or subsequent advances under Section 7, are used to pay, satisfy or
discharge a Prior Lien, such loan proceeds or advances will be deemed to have
been advanced by Lender at Borrower’s request, and Lender will automatically,
and without further action on its part, be subrogated to the rights, including
Lien priority, of the owner or holder of the obligation secured by the Prior
Lien, whether or not the Prior Lien is released.

 

21-30.Reserved.

 

31.Acceleration; Remedies; Waiver Of Permissive Counterclaims. At any time
during the existence of an Event of Default, Lender, at Lender’s option, may
declare the Indebtedness to be immediately due and payable without further
demand, and may foreclose this Instrument by judicial proceeding and may invoke
any other remedies permitted by Florida law or provided in this Instrument, the
Loan Agreement or in any other Loan Document. Lender will be entitled to collect
all costs and expenses incurred in pursuing such remedies, including Attorneys’
Fees and Costs and costs of documentary evidence, abstracts and title reports.
Borrower waives any and all rights to file or pursue permissive counterclaims in
connection with any legal action brought by Lender under this Instrument, the
Note or any other Loan Document.

 

32.Release. Upon payment of the Indebtedness, Lender will release this
Instrument. Borrower will pay Lender’s reasonable costs incurred in releasing
this Instrument.

 

Florida
Amended and Restated Multifamily Mortgage, Assignment
of Rents and Security AgreementPage 17

 

 

33.Future Advances. Lender may from time to time, in Lender’s discretion, make
optional future or additional advances (collectively, “Future Advances”) to
Borrower, except that at no time will the unpaid principal balance of all
indebtedness secured by the Lien of this Instrument, including Future Advances,
be greater than an amount equal to 200% of the original principal amount of the
Note as set forth on the first page of this Instrument plus accrued interest and
amounts disbursed by Lender under Section 7 or any other provision of this
Instrument or the other Loan Documents that treats a disbursement by Lender as
being made under Section 7. All Future Advances will be made, if at all, within
20 years after the date of this Instrument, or within such lesser period that
may in the future be provided by law as a prerequisite for the sufficiency of
actual or record notice of Future Advances as against the rights of creditors or
subsequent purchasers for value. Borrower will, immediately upon request by
Lender, execute and deliver to Lender a promissory note evidencing each Future
Advance together with a notice of such Future Advance in recordable form. All
promissory notes evidencing Future Advances will be secured, pari passu, by the
Lien of this Instrument, and each reference in this Instrument to the Note will
be deemed to be a reference to all promissory notes evidencing Future Advances.

 

34.WAIVER OF TRIAL BY JURY.

 

(a)BORROWER AND LENDER EACH COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS INSTRUMENT OR THE RELATIONSHIP
BETWEEN THE PARTIES AS BORROWER AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY.

 

(b)BORROWER AND LENDER EACH WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO
SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY
AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

35.Attached Riders. The following Riders are attached to this Instrument: NONE.

 

36.Attached Exhibits. The following Exhibits, if marked with an “X” in the space
provided, are attached to this Instrument:

 

  x   Exhibit A Description of the Land (required)             x   Exhibit B
Modifications to Instrument             ¨   Exhibit C Ground Lease Description
(if applicable)

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

Florida
Amended and Restated Multifamily Mortgage, Assignment
of Rents and Security AgreementPage 18

 

 

IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument or has
caused this Instrument to be signed and delivered by its duly authorized
representative.

 

WITNESS:   BR CARROLL WORLD GATEWAY, LLC, a Delaware limited liability company
/s/ Natalie Murphy       Print Name: Natalie Murphy             By: /s/ Jordan
Ruddy /s/ R. Ramin Kamfar     Jordan Ruddy Print Name: R. Ramin Kamfar     Chief
Executive Officer

 

STATE OF New York      

 

CITY/COUNTY OF New York          , ss:

 

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
state aforesaid and in the county aforesaid to take acknowledgments, personally
appeared Jordan Ruddy, to me known to be the person described in and who
executed the foregoing instrument as the Chief Executive Officer of BR Carroll
World Gateway, LLC, a Delaware limited liability company, and acknowledged to me
that he as such officer of the limited liability company, being authorized to do
so, executed the foregoing instrument for the purposes therein contained in the
name of such limited liability company by himself as Chief Executive Officer of
the limited liability company.

 

Witness my hand and official seal in the county and state aforesaid, this 14 day
of August, 2015.

 

  /s/ Dale Pozzi   Notary Public

 

My Commission Expires: January 28, 2017

 

DALE POZZI

NOTARY PUBLIC – STATE OF NEW YORK

No. 01PO6275397

Qualified in New York County

My Commission Expires January 28, 2017

 

 

Florida
Amended and Restated Multifamily Mortgage, Assignment
of Rents and Security AgreementPage 19

 

 

Consent to the Amended and Restated Multifamily Mortgage, Assignment of Rents
and Security Agreement is hereby evidenced by Jones Lang LaSalle Operations,
L.L.C., an Illinois limited liability company, the holder of the Note.

 

WITNESS:   LENDER:       /s/ Danielle Montgomery   JONES LANG LASALLE
OPERATIONS, Print Name: Danielle Montgomery   L.L.C., an Illinois limited
liability company                 By: /s/ Faron G. Thompson /s/ Jennifer Fischer
    Faron G. Thompson Print Name: Jennifer Fischer     Managing Director,
Capital Markets-Real Estate Investment Banking

 

STATE OF Georgia  

 

CITY/COUNTY OF Fulton   , ss:

 

I HEREBY CERTIFY that on this day, before me, an officer duly authorized in the
state aforesaid and in the county aforesaid to take acknowledgments, personally
appeared Faron G. Thompson, to me known to be the person described in and who
executed the foregoing instrument as the Managing Director, Capital Markets-Real
Estate Investment Banking of Jones Lang LaSalle Operations, L.L.C., an Illinois
limited liability company, and acknowledged to me that he as such officer of the
limited liability company, being authorized to do so, executed the foregoing
instrument for the purposes therein contained in the name of such a limited
liability company by himself as Managing Director, Capital Markets-Real Estate
Investment Banking of the limited liability company.

 

Witness my hand and official seal in the county and state aforesaid, this 18 day
of August, 2015.

 

  /s/ Valerie A. Copeland   Notary Public

 

My Commission Expires: 4/15/2017

 

 

VALERIE A. COPELAND

NOTARY PUBLIC

HENRY CO., GEORGIA

My Commission Expires 4/15/2017

 

Florida
Amended and Restated Multifamily Mortgage, Assignment
of Rents and Security AgreementPage 20

 

 

EXHIBIT A

 

DESCRIPTION OF THE LAND

 

Century Palms at World Gateway

 

PARCEL 1 (FEE ESTATE)

 

PARCEL A-2 OF WORLD GATEWAY PHASE 3, ACCORDING TO THE PLAT THEREOF AS RECORDED
IN PLAT BOOK 46, PAGES 10 THROUGH 12, INCLUSIVE OF THE PUBLIC RECORDS OF ORANGE
COUNTY, FLORIDA.

 

PARCEL 2 (EASEMENT ESTATE)

 

NON-EXCLUSIVE EASEMENT RIGHTS ARISING UNDER THAT CERTAIN GRANT OF SIGNAGE
EASEMENT EXECUTED BY WORLD GATEWAY PROPERTY OWNERS ASSOCIATION, INC., IN FAVOR
OF GCB ASSOCIATES, LTD., AND ORLANDO GATEWAY, LLC, DATED DECEMBER 29, 2000 AND
RECORDED DECEMBER 29, 2000 IN OFFICIAL RECORDS BOOK 6161, PAGE 5064, OF THE
PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA.

 

AND

 

THOSE CERTAIN EASEMENTS CREATED IN ARTICLE VI OF THE DECLARATION OF COVENANTS,
CONDITIONS AND RESTRICTIONS FOR THE GREEN PROJECT, ORANGE COUNTY, FLORIDA,
RECORDED JANUARY 12, 1995 IN OFFICIAL RECORDS BOOK 4843, PAGE 1448; SUPPLEMENTAL
DECLARATION RECORDED JUNE 5, 1997 IN OFFICIAL RECORDS BOOK 5266, PAGE 4882 AND
RECORDED SEPTEMBER 17, 1997 IN OFFICIAL RECORDS BOOK 5328, PAGE 1945; FIRST
AMENDMENT RECORDED NOVEMBER 26, 1997 IN OFFICIAL RECORDS BOOK 5371, PAGE 1159;
SUPPLEMENTAL DECLARATION RECORDED IN OFFICIAL RECORDS BOOK 5816, PAGE 4379, AND
SECOND AMENDMENT RECORDED IN OFFICIAL RECORDS BOOK 5847, PAGE 3397, OF THE
PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA; THIRD AMENDMENT RECORDED IN OFFICIAL
RECORDS BOOK 6600, PAGE 2868; FOURTH AMENDMENT RECORDED IN OFFICIAL RECORDS BOOK
7656, PAGE 3988; FIFTH AMENDMENT RECORDED IN OFFICIAL RECORDS BOOK 9934, PAGE
2784; FIFTH AMENDMENT RECORDED IN OFFICIAL RECORDS BOOK 10010, PAGE 3690 AND
SIXTH AMENDMENT RECORDED IN OFFICIAL RECORDS BOOK 10377, PAGE 4396, ALL OF THE
PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA.

 

AND

 

TOGETHER WITH AN UNDIVIDED INTEREST IN AND TO EASEMENT FOR COMMON AREA PURSUANT
TO ARTICLE VIII OF THE DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS AS
RECORDED IN O.R. BOOK 4843, PAGE 1448.

 

AND

 

TOGETHER WITH THE BENEFIT OF EASEMENT FOR INGRESS AND EGRESS OVER AND ACROSS
TRACT D (SATAY DRIVE) AS PROVIDED FOR AND SET FORTH ON THE PLAT OF WORLD GATEWAY
PHASE 3 ACCORDING TO THE PLAT THEREOF AS RECORDED IN PLAT BOOK 46, PAGES 10
THROUGH 12, AND AFFECTED BY THAT CERTAIN QUIT CLAIM DEED DATED DECEMBER 29, 2000
AND RECORDED DECEMBER 29, 2000 IN OFFICIAL RECORDS BOOK 6161, PAGE 4998.

 

AND

 

TOGETHER WITH THAT CERTAIN SLOPE EASEMENT AGREEMENT RECORDED IN O.R. BOOK 8089,
PAGE 4987, ALL OF THE PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA.

 

Florida
Amended and Restated Multifamily Mortgage, Assignment
of Rents and Security AgreementPage A-1

 

 

EXHIBIT B

 

MODIFICATIONS TO INSTRUMENT

 

The following modifications are made to the text of the Instrument that precedes
this Exhibit:

 

I.FLORIDA AMENDED AND RESTATED MODIFICATIONS:

 

1.In the first paragraph of text on Page 3 starting with “Borrower is indebted
to Lender...”, the words “Multifamily Note” are hereby revised to read “Amended
and Restated Multifamily Note”.

 

2.A new Section 37 is added as follows:

 

37.NO NOVATION; NO DEFENSES.

 

(a)Neither this Instrument nor the Note is a substitution or novation of the
indebtedness of the Original Note. Neither this Instrument nor the Note
extinguishes the indebtedness of the Original Note or discharges or releases or
in any way adversely affects the lien or lien priorities of the Original
Mortgage or any other security for the indebtedness of the Original Note. In the
event that any of the provisions of this Instrument shall be construed by a
court of competent jurisdiction as operating to affect the lien priority of the
Original Mortgage over claims which would otherwise be subordinate thereto, then
at the sole option of Lender, Lender may treat such provisions as void and of no
force or effect and enforce the provisions of the Original Mortgage as modified
by this Instrument excluding such provisions, or at the sole option of Lender,
Lender may enforce the Original Mortgage pursuant to the terms therein
contained, independent of this Instrument to the extent that third persons
acquiring an interest in such real property between the time of recording of the
Original Mortgage and the recording hereof are prejudiced by this Instrument.
However, if Lender elects either such option, the parties hereto, as between
themselves, shall in all events be bound by all the terms and conditions of this
Instrument and the Note until all Indebtedness owing from Borrower to Lender
shall have been paid in full.

 

(b)Borrower hereby confirms that it has no defenses or offsets of any kind
against any of the indebtedness due under the Original Note. Borrower hereby
waives any claim which it may have with respect to the Original Note or Original
Mortgage, or any other document executed in connection therewith or related
thereto, as the same may have been modified, or as hereby or hereafter modified.
Borrower agrees not to raise any such defenses or claims in any civil
proceedings or otherwise.

 

3.A new subsection (h) is added to Section 19 as follows:

 

(h)By its execution and delivery of this Instrument, Borrower assumes and
ratifies all of the obligations and agreements of Original Borrower under the
Original Note and the Original Mortgage.  By its execution and delivery of this
Instrument, Lender accepts such assumption by Borrower and hereby
unconditionally and irrevocably, fully and completely releases and discharges
Original Borrower, and each guarantor of the Original Note and the Original
Mortgage, from all further liability or obligations under or with respect to the
Original Note and Original Mortgage, with such release being for the benefit of
and enforceable by the Original Borrower and each such guarantor

 

Florida
Amended and Restated Multifamily Mortgage,
Assignment of Rents and Security AgreementPage B-1

 